United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0745
Issued: February 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from a November 20, 2015 merit
decision and a February 8, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an injury in the performance of duty; and (2) whether OWCP properly refused to
reopen appellant’s case for further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contends that the medical evidence he submitted was the best he
could do with his physician as she readily supplied the diagnosis of coccidioides infection, but
was reluctant to offer an opinion as to how and where he contracted it or how his employment
activities caused or aggravated his condition.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 12, 2015 appellant, a 53-year-old engineering equipment supervisor, filed an
occupational disease claim, (Form CA-2) alleging that he contracted a coccidioides infection also
known as Valley Fever, as a result of working at the Elk Ridge Archeological Site in Gila
National Forest. He indicated that he first became aware of his condition on July 4, 2015 and
related it to his federal employment on August 10, 2015. In a narrative statement, appellant
stated that his federal duties required moving excavated soils and rocks on July 2, 2015 for six
hours. He alleged that a few days later he became ill with fever, respiratory problems, joint
aches, and fatigue. Appellant stated that he went to see a doctor and was informed that he had
tested positive for coccidioides infection on August 10, 2015.
Appellant submitted an August 3, 2015 report from Dr. Jennifer Agosta, a Board-certified
internist, who found that he had tested positive for coccidioides infection.
In an October 7, 2015 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a position description and a narrative statement
reiterating the factual history of his claim.
In an October 15, 2015 statement, the employing establishment indicated that at the time
of exposure appellant was supervising and assisting the back-filling of an excavated room block
and the construction of a rock-filled gabion erosion protection wall to prevent damage to a
compromised archeological site. It confirmed that appellant’s exposure was a one-time, six-hour
exposure on or about July 2, 2015 to soil dust, as well as dust related to the machine and
subsequent hand placement of rip-rap-type rock used to fill gabion wire baskets.
In an August 3, 2015 report, Dr. Agosta asserted that appellant presented with a persistent
cough that had lasted approximately one month and subjective intermittent fevers. She reported
that appellant had been working on an archeological dig close to a second dig where two workers
had been found with coccidioidal fever. On September 3, 2015 Dr. Agosta asserted that
appellant had been tested for coccidioides based on reported exposure and his laboratory results
came back indicating an immune response to coccidioides, indicating exposure to the virus. She
concluded that appellant had been exposed to the coccidioides virus and showed a positive
immune response, indicating infection.
By decision dated November 20, 2015, OWCP denied appellant’s claim, finding that he
failed to submit evidence containing a medical diagnosis in connection with the injury or events.
On January 22, 2016 appellant submitted an appeal request form with a check mark
indicating that he was requesting reconsideration. He did not submit any evidence in support of
his request.
By decision dated February 8, 2016, OWCP denied appellant’s request for
reconsideration of the merits finding that he did not submit pertinent new and relevant evidence
and did not show that OWCP erroneously applied or interpreted a point of law not previously
considered by OWCP.
2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature

2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

7

Betty J. Smith, 54 ECAB 174 (2002).

3

of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant was working at an archeological site on July 2, 2015 when
he was exposed to soil dust for a six-hour period. It denied his claim on the basis that the
evidence failed to establish a medical diagnosis in connection with the injury or events. The
Board finds that appellant has established fact of injury as Dr. Agosta provided a firm diagnosis
of coccidioides infection. However, the Board finds that appellant failed to provide sufficientlyrationalized medical opinion evidence establishing that his condition was causally related to the
accepted work activities.
Dr. Agosta found that appellant had tested positive for coccidioides infection and asserted
that appellant presented with a persistent cough that had lasted approximately one month with
subjective intermittent fevers. She reported that appellant had been working on an archeological
dig close to a second dig at which two workers had been found with coccidioidal fever. On
September 3, 2015 Dr. Agosta asserted that appellant had been tested for coccidioides based on
reported exposure and his laboratory results came back indicating an immune response to
coccidioides, indicating exposure to the virus. She concluded that appellant had been exposed to
the coccidioides virus and showed a positive immune response, indicating infection. Dr. Agosta,
however, failed to provide a rationalized opinion explaining the mechanism of how factors of
appellant’s federal employment, such as being exposed to soil dust for a six-hour period, caused
or aggravated the diagnosed condition. Dr. Agosta noted that appellant’s condition occurred
while he was at work, but such generalized statements do not establish causal relationship
because they merely repeat appellant’s allegations and are unsupported by adequate medical
rationale explaining how his physical activity at work actually caused or aggravated the
diagnosed condition.9 The mere fact that appellant’s symptoms arose during a period of
employment or produced symptoms revelatory of an underlying condition does not establish a
causal relationship between his condition and his employment factors.10 Consequently,
Dr. Agosta’s reports are of limited probative value and insufficient to establish that appellant
sustained an employment-related injury causally related to factors of his federal employment.
On appeal appellant contends that the medical evidence he submitted was the best he
could do with his physician as she readily supplied the diagnosis of coccidioides infection, but
was reluctant to offer an opinion as to how and where he contracted it or how his employment
activities caused or aggravated his condition. As appellant has not submitted any rationalized
medical evidence to support his allegation that he sustained an injury causally related to factors
of his federal employment, he has failed to meet his burden of proof to establish a claim for
compensation.

8

See O.W., supra note 4.

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.11 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).12
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.13 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his application
for review within one year of the date of that decision.14 When a claimant fails to meet one of
the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.15
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record16 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.17
ANALYSIS -- ISSUE 2
With his January 22, 2016 reconsideration request, appellant merely checked an appeal
request form indicating that he was requesting reconsideration. He did not allege or demonstrate
that OWCP erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by OWCP. Consequently, appellant was not entitled to a
review of the merits of his claim based on the first and second above-noted requirements under
section 10.606(b)(3).18
With respect to the third above-noted requirement under section 10.606(b)(3), appellant
did not submit new evidence with his reconsideration request. As he did not show that OWCP
11

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
12

See Annette Louise, 54 ECAB 783, 789-90 (2003).

13

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

14

Id. at § 10.607(a).

15

Id. at § 10.608(b).

16

See A.L., supra note 13. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

17

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

18

See supra note 13.

5

erred in applying a point of law, advance a relevant legal argument not previously considered, or
submit relevant and pertinent new evidence not previously considered by OWCP, the Board
finds that OWCP properly denied his reconsideration request.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty. The Board further finds that OWCP properly
refused to reopen appellant’s case for further reconsideration of the merits pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2016 and November 20, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

19

See D.P., Docket No. 13-1721 (issued February 21, 2014).

6

